 



Exhibit 10.1
AMENDMENT TO CONFIRMATION
          THIS AMENDMENT (this “Amendment”) is made as of this 3rd day of
April 2007, between Wells Fargo, National Association (“Dealer”) and AMERIGROUP
Corporation (“Issuer”).
         WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of
March 22, 2007 (the “Confirmation”) relating to Warrants on shares of common
stock (par value USD0.01 per share) of Issuer;
         WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
         NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
         Section 1. Terms Used but Not Defined Herein. Terms used but not
defined herein shall have the respective meanings given to them in the
Confirmation.
         Section 2. Amendment to the Confirmation.

     
 
(a) The “Premium” under the Confirmation shall be USD25,662,000.
 
   
 
(b) The “Number of Warrants” under Annex A shall be (i) 122,259 for Components 1
through 36 and (ii) 122,260 for Components 37 through 50.

         Section 3. Representations and Warranties.
         Issuer represents and warrants to Dealer as follows:

     
 
(a) On the date of this Amendment, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
 
   
 
(b) Issuer is not entering into this Amendment to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

         Each of Dealer and Issuer represents and warrants to the other as
follows:

     
 
(c) Each of its respective representations and warranties set forth in the
Agreement and Section 7 of the Confirmation are true and correct and are hereby
deemed to be repeated as if set forth herein.

         Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
         Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
         Section 6. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
         Section 7. Effectiveness of Confirmation. Except as amended hereby, all
the terms of the Confirmation shall remain and continue in full force and effect
and are hereby confirmed in all respects.



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.
 

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:    /s/ Gordy Holterman       Name:  Gordy Holterman        
Title:  Executive Vice President    

          Agreed and accepted by:    
 
        AMERIGROUP CORPORATION    
 
       
By:
   /s/ James W. Truess    
 
 
 
Name: James W. Truess
Title: Executive Vice President and Chief Financial Officer    

 